DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuswamy (US 20160295484 A1) in view of DAGUM et al. (US 2018/00411408 A1).
Regarding claims 1, 15 and 19, Ponnuswamy teaches an access point (see figure 2, "Access Point 20")/A non-transitory computer-readable storage medium for use in conjunction with an access point, the computer-readable storage medium storing program instructions that, when executed by the access point, causes the access point to selectively provide a transition recommendation by performing operations/ A method for selectively providing a transition recommendation, comprising: a network node (the Access Point 20 is a network node and the agent executing on at least one of the devices 120, 125a-125n receives the input from the device 105 to select the WLAN and/or one or more of the devices for which to report the current performance and usage information and the historical performance and usage information to the device, the agent issues a request to the server 110 coupled in communication with the agent to provide the historical performance and usage information for the selected WLAN and/or devices coupled to the WLAN); receive, at the network node, the historical information associated with the second electronic device (see par. 0013: The server then provides the selected information to the agent responsive to the request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of DAGUM et al. to the method of Ponnuswamy in order for apparatus can take passive measurements and also make active probing measurements of the network performance in real time, and can store this data, for example, in the cloud, thereby removing any resource limitations with respect to data collection, storage and processing.
Regarding claims 2, DAGUM et al. teach wherein the access point is configured to: receive, at the network node or the antenna node, profile information associated with the electronic device; and provide, to the network node, the profile information intended for the second electronic device (see pars. 0013-0018). 
Regarding claim 4, DAGUM et al. teach wherein the profile information comprises one or more of: a media access control (MAC) address or a client identifier of the electronic device, a type of the electronic device, an operating system of the electronic device, and a version of the operating system (see par. 0018 and par. 0022: network address or base station identifiers). 
Regarding claim 5, DAGUM et al. teach wherein, when the access point receives the information about the other instance of connection or association of the electronic device to the 
Regarding claim 6, DAGUM et al. teach wherein the transition recommendation is based at least in part on the profile information (see pars. 0013-0018). 
Regarding claim 7, DAGUM et al. teach wherein the aggregated communication-performance information and behavior information corresponds to multiple electronic devices that communicate via the WLAN; and wherein the aggregated communication-performance information and behavior information comprises one or more of: a received signal strength of a given electronic device in the multiple electronic devices, a data rate of the given electronic device, a throughput of the given electronic device, a capacity of the given electronic device, a usage of the given electronic device, a location of the given electronic device, a given access point that is associated with the given electronic device, and a number of connected electronic devices in the WLAN (see pars. 0013-0018). 
Regarding claim 8, DAGUM et al. teach wherein the second electronic device comprises a controller for the WLAN (see pars. 0013-0018 and fig. 1). 
Regarding claim 9, Ponnuswamy teaches wherein the transition recommendation are compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard (see par. 0025). 
Regarding claim 10, DAGUM et al. teach wherein the transition recommendation is based at least in part on a result of at least a previous transition recommendation in the WLAN (see pars. 0013-0018 and fig. 1). 

Regarding claims 12 and 18, DAGUM et al. teach wherein the transition recommendation comprises one of: a recommendation that the electronic device transition to a different access point in the WLAN, a recommendation that the electronic device transition to a different channel in the WLAN, and a recommendation that the electronic device transition to another wireless network (see pars. 0013-0018 and fig. 1). 
Regarding claim 13, DAGUM et al. teach wherein the other wireless network may include a cellular-telephone network (see par. 0028). 
Regarding claim 14, DAGUM et al. teach wherein the access point and the second access point have a common configuration, including common access credentials (see par. 0022). 
Regarding claims 17 and 20, DAGUM et al. teach wherein the transition recommendation is based at least in part on profile information associated with the electronic device or a result of at least a previous transition recommendation in the WLAN (see pars. 0013-0018 and fig. 1).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuswamy (US 20160295484 A1) in view of DAGUM et al. (US 2018/00411408 A1) and further in view of Likar et al. (US 11,019560 B2).
Regarding claim 3, Ponnuswamy and DAGUM et al. do not mention wherein the access point is configured to obfuscate at least a portion of the profile information before the profile 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Likar et al.to the method of Ponnuswamy in order for a robust technique for cloud-based authentication of trusted users for onboarding to a Wi-Fi or other type of network.
Regarding claim 16, DAGUM et al. teach receiving profile information associated with the electronic device and providing the profile information intended for the second electronic device (see pars. 0013-0018). DAGUM et al. do not mention obfuscating at least a portion of the profile information. Likar et al. teach obfuscating at least a portion of the profile information(see claim 4: steering the guest device to the assigned SSID by modifying the beacons to only be transmitted from the homeowner access point and to only include the assigned SSID to associate the homeowner access point with the guest device to provide access to the data communication network using the assigned SSID). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Likar et al.to the method of Ponnuswamy in order for a robust technique for cloud-based authentication of trusted users for onboarding to a Wi-Fi or other type of network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.